Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed November 19, 2021 in reply to the Non-final Office Action mailed June 24, 2021. Claim 16 has been amended; claims 1-15, 22, 26, 28, 29, 40, and 42 have been canceled; and no claims have been newly added. Claims 30-39 and 41 have been withdrawn. Claims 16-21, 23-25, 27, and 43-48 are under examination. 
Claim Objections
Claim 16, as now amended, is objected to for improper grammatical form. There should be a semicolon, rather than a comma, between “or salts thereof” and “wherein the shell”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21, 23-25, 27, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Beestman et al. (U.S. Patent No. 4,280,833) in view of Hwa et al. (U.S. Patent No. 3,546,154).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising, in an aqueous phase, i) 10-700 g/L (i.e. 1-70%) of microcapsules 1-20 µm in diameter with a polyurea shell and a core containing pesticide; ii) 0.05-15 wt% lignosulfonate (i.e. iii) 0.5-50 g/L (i.e. 0.05-5%) of 2-ethylhexyl sulfate (i.e. as a “co-dispersant”); wherein the weight ratio of the microcapsules to the “co-dispersant” is 200:1 to 40:1, wherein the weight ratio of the “dispersant” to the “co-dispersant” is 6:1 to 1:4, and wherein the composition is free of a hydrophobic surfactant. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Beestman et al. disclose an aqueous suspension comprising i) 500 g/L (i.e. 50%) of microcapsules e.g. 1-10 µm in diameter with a polyurea shell and a core containing pesticide; ii) about 0.5-15 wt%, preferably about 2 wt%, Na lignosulfonate (i.e. sulfonate “dispersant”), and iii) a further surfactant or dispersant (i.e. a “co-dispersant); wherein the composition can be free of a hydrophobic surfactant (abstract; Col. 1, lines 8-26, 36-38; Col. 2, lines 11-15; Col. 3, lines 17-20, 24-27, 29-35; Col. 4, lines 9-27, 56-58; Col. 8, lines 26-30; Col. 6, lines 14-41, 53-56; Col. 7, lines 34-37; Example 1). 
Hwa et al. disclose an aqueous suspension comprising polymer particles prepared by emulsion polymerization in which the chief emulsifying agent is Na 2-ethylhexyl sulfate, or another alkali metal or ammonium alkyl sulfate, sulfonate, or carboxylate having from 5-9 carbon atoms; wherein the use of 2-ethylhexyl sulfate at about 0.2-2 wt% affords the advantages of particle size uniformity, enhanced viscosity control, and heat stability; and wherein the composition can be free of a hydrophobic surfactant (abstract; Col. 1, lines 29-40, 54-55; Col. 2, lines 5-10, 35-44; Col. 3, lines 15-26, 39-42; Col. 4, lines 4-5, 10-11, 34-35; Col. 5, lines 9-15; Examples, claim 10). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
et al. do not explicitly disclose that the further dispersant is 0.5-50 g/L of 2-ethylhexyl sulfate. This deficiency is cured by the teachings of Hwa et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Beestman et al. and Hwa et al., outlined supra, to devise Applicant’s claimed composition. 
Beestman et al. disclose an aqueous suspension comprising i) 500 g/L (i.e. 50%) of microcapsules e.g. 1-10 µm in diameter with a polyurea shell and a core containing pesticide; ii) about 0.5-15 wt%, preferably about 2 wt%, Na lignosulfonate (i.e. sulfonate “dispersant”), and iii) a further surfactant or dispersant (i.e. a “co-dispersant); wherein the composition can be free of a hydrophobic surfactant. Since Beestman et al. disclose that “control of capsule uniformity is troublesome”, and since Hwa et al. disclose that about 0.2-2 wt% Na 2-ethylhexyl sulfate; or another alkali metal or ammonium alkyl sulfate, sulfonate, or carboxylate having from 5-9 carbon atoms; affords the advantages of particle size uniformity, enhanced viscosity control, and heat stability; one of ordinary skill in the art would thus be motivated to employ about 0.2-2 wt% Na 2-ethylhexyl sulfate as a “co-dispersant” in the Beestman et al. composition, with the reasonable expectation that the resulting aqueous suspension of microparticles will exhibit improved particle size uniformity and enhanced viscosity control, such that the resulting suspension will exhibit excellent stability.
Therefore, the resulting composition will contain e.g. about 50% microcapsules, about 2 wt% “dispersant”, and about 0.2-2% “co-dispersant”, thus the weight ratio of the 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 
i) Applicant contends that the specification, at examples 1 and 2, at pages 24-28, and the 37 CFR 1.132 Declaration of Ulrich Steinbrenner establishes unexpected results, that the use of sodium 2-ethylhexyl sulfate, a C6-C10 anionic surfactant, provides for an increased amount of pesticide within the microcapsules (i.e. low amount of free pesticide) compared to the use of longer-chain surfactants outside the claimed 6-10 carbon range, and that the Sreinbrenner Declaration further demonstrates the advantages of the claimed invention, i.e. low particle size, narrow particle size, and a high percentage of the pesticide is encapsulated. 
The Examiner, however, would like to point out the following:
expected that microcapsules manufactured with sodium 2-ethylhexyl sulfate would have the very same properties as microcapsules manufactured with completely different surfactants, such as lauryl sulfate or alkyl naphthalenesulfonic acid condensate. This has not been done here. Rather, Applicant is merely comparing the invention with completely different products, and showing that while the Invention has certain desirable properties, the comparative products don’t have these same properties. Well of course they don’t. Nobody would expect microcapsules made from completely different surfactants to have the very same properties. 
2. Moreover, the cited Hwa reference teaches that use of sodium 2-ethylhexyl sulfate or another “poor soap” with 5-9 carbon atoms as the emulsifying agent results in the production of particles with a small and narrowly uniform particle size. On the contrary, the use of a “good soap” with 10 or more carbons results in the production of particles with non-uniform particle sizes. Hence, the fact that Applicant demonstrated a very similar effect, i.e. production of particles having a low and narrowly uniform particle size with sodium 2-ethylhexyl sulfate, but not with those surfactants having a longer chain of more than 10 carbons, is certainly not unexpected at all. 
ii) Applicant contends that the ‘833 patent fails to teach or suggest any surfactants, that no example of the ‘833 patent utilizes a surfactant, and the ‘833 patent fails to teach that the surfactant has any effect on capsule uniformity; that the ‘154 
The Examiner, however, would like to point out the following:
1. The reason one of ordinary skill in the art may have for combining the various elements to arrive at the claimed invention need not be precisely the same as Applicant’s reasons for combining the various elements to arrive at the same invention. One of ordinary skill in the art need not be motivated to employ 2-ethylhexyl sulfate specifically for the purpose of solving the same problem Applicant set out to solve. One of ordinary skill in the art need not have been motivated to employ 2-ethylhexyl sulfate in the ‘833 patent for the specific purpose of improving the retention of the pesticide within the capsule. 
2. Both the ‘833 patent and the ‘154 patent are concerned with the manufacture of particles from an emulsion with the use of particular emulsifiers or surfactants. Both references recognize the criticality of the emulsifier in achieving the desired particle size and uniformity. Clearly, the ‘833 patent and the ‘154 patent are analogous art, and they need not deal with precisely the very same microparticle with a urea shell to be analogous. Moreover, one of ordinary skill in the art would understand that the ‘154 patent employs the 2-ethylhexyl sulfate to solve the very same problem that the ‘833 patent is trying to address, i.e. production of particles from an emulsion with a small and uniform size, which are stable in the resulting suspension or dispersion. Clearly, then, one of ordinary skill in the art would recognize the relevance of the ‘154 patent in addressing the aims of the ‘833 patent.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID BROWE/Primary Examiner, Art Unit 1617